Devin, J.
The defendant in his appeal to this Court assigned numerous errors in the court below in the admission of testimony over defendant’s objection and in the court’s charge to the jury, but an examination of the entire record leaves us with the impression that the court correctly interpreted the controversy and fairly presented the case to the jury. No prejudicial error has been made to appear.
We note that according to the record before us the defendant testified on the trial in substance that he did not pay the plaintiff because he didn’t know how much, and that he would have paid him a reasonable amount if he had asked him.
The jury, after hearing all the testimony, found the amount the plaintiff was entitled to recover was $1,500. On this record we see no valid reason to disturb the result.
No error.
Johnson, J., not sitting.